144 Ga. App. 140 (1977)
240 S.E.2d 758
MATHEWS
v.
FIDELCOR MORTGAGE CORPORATION.
54758.
Court of Appeals of Georgia.
Submitted October 31, 1977.
Decided November 28, 1977.
Oze R. Horton, for appellant.
Beth Lanier, William I. Crosby, for appellee.
McMURRAY, Judge.
This is a dispossessory proceeding against a tenant holding over brought under the provisions of Code Ch. *141 61-3, as amended. The defendant-tenant appeals the denial of his motion to dismiss for failure to state a claim. Held:
The record shows no final judgment has been entered in this case, and there is no certificate for immediate review. This appeal is premature and must be dismissed. Code Ann. § 6-701 (Ga. L. 1965, p. 18; 1968, pp. 1072, 1073; 1975, pp. 757, 758); Tenneco Oil Co. v. Mullis, 118 Ga. App. 540 (164 SE2d 312); Greene v. Atlantis Realty Co., 118 Ga. App. 400 (163 SE2d 895). Nor did defendant follow the interlocutory procedure to have the trial court's order reviewed. Tingle v. Lokey & Bowden, 137 Ga. App. 368 (223 SE2d 763).
Appeal dismissed. Bell, C. J., and Smith, J., concur.